OFFICE OF     THE AlTORNEY         GENERAL   OF TEXAS
                                 AUS’I’IN




Bonorabl* Charlea 8.    Mertin
Counhy Auditor
$arrimoo county
Mareell, Texas




on the above atato
                                                  COW R. Sto-




     board appoln8ed tc eat end to be kntiwa a6 the
     Earri*on eoullty Tire aatioaing mlkrd, Bwipamod or
     three mea&m-a, wlth one ot tholr number aoting
     as ahalrean. z;oogy of the lettar frcm the @war-
     nor ia anoloeedherewithPar your gblanas and he&p
     in snswsr%np:
                 ny inquiry.
Orlmbdandorthb
0 purola8bb:



  tlnd~retand
           is

 In yous inqutry     #itats       in




           tion ot tha sot
           8UIpw mtlonln&


              BUOh   #lPpbPIIbI
            ins hddalmtrator
              id by either of
       .-.
             335




   :




;,,.